GUNTHER, Judge.
Defendant appeals the denial of his motion to withdraw a plea of guilty. We reverse.
The defendant had entered a plea of guilty to armed burglary, two counts of sexual battery, and kidnapping. Before agreeing to the negotiated plea, the prosecutor had told the defendant that his presumptive guidelines sentence would be 17 to 22 years, when in fact, the appellant would be in the eighth grid of ten years (9 to 12-year range of discretion). The defendant should be allowed to withdraw his guilty plea where the state encouraged the defendant to plead guilty based upon misapprehension of a possible sentence induced by the state’s miscalculation of appropriate guidelines score. Deprycker v. State, 486 So.2d 57 (Fla. 3d DCA 1986).
REVERSED.
DOWNEY and WALDEN, JJ., concur.